                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


SALERNO MEDICAL ASSOCIATES,
LLP; SENIOR HEALTHCARE
OUTREACH PROGRAM, INC.; and SM
MEDICAL LLC,

      Plaintiffs,

      v.                                          Civ. No. 20-10539 (KM) (JBC)

RIVERSIDE MEDICAL                                            OPINION
MANAGEMENT, LLC; UNITED
HEALTHCARE COMMUNITY PLAN,
INC.; OPTUM, INC.; OPTUM CARE,
INC.; UNITEDHEALTH GROUP, INC.;
UNITEDHEALTHCARE INSURANCE
COMPANY; and JOHN DOES 1–20,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Salerno Medical Associates, LLP, Senior Healthcare Outreach Program,
Inc., and SM Medical, LLC are medical groups that employ healthcare
providers. Those providers had agreements with the health insurer
UnitedHealthcare Insurance Company (“UHIC”) to provide healthcare to UHIC
beneficiaries. UHIC attempted to remove the providers from its network and
directed patients to Riverside Medical Management, LLC, a medical group
under the umbrella of UHIC’s parent company. The Medical Groups sued
United1 for this move, asserting various state-law claims. United has filed a
motion (DE 19)2 to


1      “United” will refer collectively to defendants, including UHIC, Riverside, and two
other United entities, UnitedHealth Group, Inc., and UnitedHealthcare Community
Plan, Inc., plus Optum, Inc., and Optum Care, Inc., whcih are owned by UnitedHealth
Group.
2     Certain citations to the record are abbreviated as follows:
         (1) dismiss claims against certain defendants for lack of personal
jurisdiction, see Fed. R. Civ. P. 12(b)(2); and
         (2) either
               (a) compel arbitration of the remaining claims, see 9 U.S.C. § 4;
               or (b) dismiss the remaining claims for failure to state a claim, see
               Fed. R. Civ. P. 12(b)(6).
         For the following reasons, the motion to dismiss for lack of personal
jurisdiction is GRANTED as to defendants UnitedHealth Group, Inc.,
UnitedHealthcare Community Plan, Inc., Optum, Inc., and Optum Care, Inc.
The motion to compel arbitration is GRANTED as to UHIC and DENIED as to
Riverside. The remaining claims against Riverside are STAYED pending the
arbitration, so the motion to dismiss is ADMINSTRATIVELY TERMINATED
without prejudice to renewal if appropriate.
    I.   BACKGROUND
         UHIC3 offers healthcare plans to Medicare and Medicaid recipients.
(Compl. ¶¶ 12–14.) To that end, UHIC maintains agreements with healthcare
providers to serve its plan members as in-network providers. (Id. ¶ 15.) See


         DE = docket entry
         Compl. = Complaint (DE 14-2)
         Mot. = United’s Brief in Support of its Motion to Dismiss (DE 19-1)
         Opp. = Medical Groups’ Brief in Opposition to United’s Motion to Dismiss (DE
21)
         Reply = United’s Reply Brief in Support of its Motion to Dismiss (DE 23)
      Salerno I, DE _ = docket entries in Salerno v. UnitedHealthcare Grp., Inc., Civ.
No. 19-18130 (D.N.J.)
         Agreement = Physician Contract (DE 19-3)
         Nielsen Decl. = Declaration of Michele Nielsen (DE 19-2)
3      The Complaint makes its allegations collectively against the defendants (except
Riverside). But the contracts that form the basis of this case, and which I may
consider, see Doe v. Univ. of Scis., 961 F.3d 203, 208 (3d Cir. 2020), make clear that
the Medical Groups’ providers dealt with UHIC. (See Nielsen Decl. ¶ 10; Agreement at
1.)


                                             2
generally MHA, LLC v. Amerigroup Corp., Civ. No. 18-16042, 2021 WL 1976787,
at *1 (D.N.J. May 17, 2021). The Medical Groups employ healthcare providers
in New Jersey, and their providers had such in-network agreements with UHIC.
(Compl. ¶¶ 20, 26; see Nielsen Decl. ¶ 10; Agreement at 1.) UHIC would directly
pay the Groups, which would then pay their providers, or else UHIC would pay
the providers and the Groups would share the revenue. (Id. ¶ 28.)
      UHIC informed providers within the Medical Groups that they would not
remain in-network following expiration of their agreements. (Id. ¶ 40.) This
decision allegedly lacked any proper basis and flouted procedural requirements
applicable to Medicare plans. (Id. ¶ 42.) UHIC mailed letters to the providers’
patients informing them of the upcoming termination. (Id. ¶ 46.) UHIC also
informed patients that they could not transfer to other providers in the same
medical group. (Id.) Thereby, UHIC allegedly tried to steer patients to a United-
affiliated provider, Riverside. (Id. ¶¶ 85–92.)
      In response, the providers and Medical Groups sued most of the
defendants here and moved for a temporary restraining order preventing them
from dropping the providers. (Id. ¶ 51; see generally Salerno v.
UnitedHealthcare Grp., Inc. (Salerno I), Civ. No. 19-18130 (D.N.J.).) The Salerno
I plaintiffs noted that the in-network agreements had an arbitration clause but
argued that such clauses were unenforceable because they did not clearly
express their purpose. (Salerno I, DE 1-1 at 22.) The defendants responded that
a TRO should be denied because the in-network agreements required
arbitration, and the arbitrability of the claims was an issue reserved, per the
arbitration clause, to the arbitrator. (Salerno I, DE 4 at 1, 6–7.) No party
distinguished between the Groups and the providers for purposes of the
arbitration issue. (See id. at 4–5; Salerno I DE 1-1 at 1.)
      At the end of a hearing, I explained that the proper remedy appeared to
be an order preventing changes to the UHIC network for 30 days so that any
plaintiffs could bring their claims before an arbitrator who could decide
arbitrability. (Salerno I, DE 21 at 30:14–15, 31:13–17.) I directed the parties to



                                          3
draft an order to that effect. (Id. at 42:7–8.) I entered an order that, among
other things, (1) “referred” “Plaintiffs’ claims in this case” to arbitration for “an
initial determination of arbitrability,” (2) prevented defendants from dropping
any providers until a ruling on arbitrability, and (3) stayed and administratively
terminated the case without prejudice to reopening if any claims were found
not to be arbitrable. (Salerno I, DE 25.)
        Some providers, but not the Medical Groups, then pursued arbitration,
resulting in an award reinstating those providers to UHIC’s network. (Compl.
¶¶ 54–66.) UHIC then reinstated the remaining providers (id. ¶ 66) without the
necessity of a court order.
        Although the providers were and remain reinstated, the Medical Groups
have brought this action to recover damages arising from UHIC’s attempted
terminations. (See id. ¶ 111.) The Groups bring claims under state law for
(1) civil conspiracy, (2) tortious refusal to deal with the Groups, (3) unfair
competition, (4) unjust enrichment, (5) tortious interference with contracts and
prospective economic advantage, and (6) misappropriation of trade secrets
and/or proprietary and confidential information. (Id. ¶¶ 119–43.) United moves
to (1) dismiss for lack of personal jurisdiction, (2) compel arbitration, and/or
(3) dismiss for failure to state a claim. (Mot.)
II.     DISCUSSION
   A. Personal Jurisdiction
        I first take up personal jurisdiction. See Lightfoot v. Cendant Mortg. Corp.,
137 S. Ct. 553, 562 (2017) (“A court must have . . . power over the parties
before it (personal jurisdiction) before [the court] can resolve a case.”). United’s
personal jurisdiction challenge pertains to four defendants: UnitedHealth
Group, UnitedHealthcare Community Plan, Optum, and Optum Care. (Mot. at
7–9.)
        A federal court may exercise personal jurisdiction over a defendant to the
extent authorized by state law. Fed. R. Civ. P. 4(k)(1)(A). New Jersey provides
for jurisdiction coextensive with constitutional due process. Miller Yacht Sales,



                                            4
Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004) (citing N.J. Ct. R. 4:4-4). Due
process allows for general or specific jurisdiction. Danziger & De Llano, LLP v.
Morgan Verkamp LLC, 948 F.3d 124, 129 (3d Cir. 2020).4
       A court may exercise general jurisdiction over a corporation when the
corporation has “continuous and systematic contacts with the forum state”
such that it is “essentially at home” there. Chavez v. Dole Food Co., 836 F.3d
205, 223 (3d Cir. 2016) (en banc) (quotation marks and citation omitted). A
corporation is “at home” at least where it is incorporated or has its principal
place of business. Id. (citation omitted). None of the four defendants has its
place of incorporation or principal place of business in New Jersey. They are
either Delaware or Michigan corporations with their principal places of
business in Michigan or Minnesota. (Nielsen Decl. ¶¶ 3–7.) No viable basis for
general jurisdiction is suggested.
       Nonetheless, a court may have specific jurisdiction when the defendant
has contacts with the forum, and the plaintiff’s claims “arise out of or relate to”
those contacts. Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017,
1025 (2021) (citation omitted). The Complaint, however, does not make any
allegations about these four defendants’ specific conduct. Rather, the
Complaint is concerned with UHIC, which had the underlying agreements with
providers, and Riverside. At most, the four defendants are alleged to be related
to UHIC and Riverside within the complex United corporate family tree. (See
Nielsen Decl. ¶¶ 7, 9; Compl. ¶¶ 6–9.) That is not enough. The Medical Groups



4       The plaintiff bears the burden of establishing sufficient facts to show that
personal jurisdiction exists. Marten v. Godwin, 499 F.3d 290, 295–96 (3d Cir. 2007).
Initially, a court accepts the plaintiff’s allegations as true and construes disputed facts
in favor of the plaintiff. Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 368 (3d Cir.
2002). Where factual allegations are disputed, however, “the plaintiff must sustain its
burden of proof in establishing jurisdictional facts through sworn affidavits or other
competent evidence.” Patterson v. FBI, 893 F.2d 595, 603–04 (3d Cir. 1990) (citation
omitted). If the district court does not hold an evidentiary hearing, “the plaintiff need
only establish a prima facie case of personal jurisdiction.” O’Connor v. Sandy Lane
Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007).


                                            5
must point to some conduct of the four defendants in or directed at New Jersey
with UHIC and Riverside that forms part of the claims. See Rickman v. BMW of
N. Am., LLC, Civ. No. 18-4363, 2021 WL 1904740, at *5–6 (D.N.J. May 11,
2021) (allegations sufficient to warrant jurisdictional discovery where parent
corporation established American operation in New Jersey and funneled its
activities through there). They have not done so. Thus, they have not made out
even a prima facie case for personal jurisdiction.
      The motion to dismiss claims against UnitedHealth Group,
UnitedHealthcare Community Plan, Optum, and Optum Care, for lack of
personal jurisdiction will be granted. The remaining defendants, then, are
UHIC and Riverside.
    B. Arbitration
      United seeks to compel arbitration of the remaining claims against UHIC
and Riverside. The Medical Groups are not signatories to the in-network
agreements, so United relies on two less direct theories to compel arbitration:
(1) issue preclusion, based on the determination in Salerno I the Medical
Groups’ claims belong in arbitration; or (2) equitable estoppel, pursuant to
which the Medical Groups are justly bound by arbitration clauses in their
providers’ in-network agreements.5 Before I address these arguments, however,
I will assure myself that I am not barred from doing so by the in-network
agreements’ delegation clause.




5       “[W]hen it is clear on the face of the complaint [or documents relied upon by the
complaint] that a validly formed and enforceable arbitration agreement exists and a
party’s claim is subject to that agreement, a district court must compel arbitration
under a Rule 12(b)(6) pleading standard . . . .” MZM Constr. Co. v. N.J. Bldg. Laborers
Statewide Benefit Funds, 974 F.3d 386, 406 (3d Cir. 2020). But if (1) the materials
subject to review on a Rule 12(b)(6) motion are unclear as to the arbitrability question,
or (2) the parties have come forward with facts putting the arbitrability question at
issue, then the court may order limited discovery and then consider the arbitrability
question on a summary judgment standard. Guidotti v. Legal Helpers Debt Resol., LLC,
716 F.3d 764, 774 (3d Cir. 2013) (quotation marks and citation omitted).


                                           6
             Delegation Clause
      The in-network agreements provide that arbitration is governed by the
American Arbitration Association’s (“AAA”) Rules. (Agreement at 5) The AAA
Rules provide that the arbitrator is to decide “the existence, scope, or validity of
the arbitration agreement” and the “existence or validity of a contract of which
an arbitration clause forms a part.” Am. Arbitration Ass’n, Commercial
Arbitration Rules and Mediation Procedures, Rule 7(a), (b). The parties’
agreement to have an arbitrator decide gateway issues of arbitrability is known
as a “delegation clause.” Williams v. Medley Opportunity Fund II, LP, 965 F.3d
229, 237 (3d Cir. 2020). Incorporating the AAA’s rules creates a delegation
clause, which a court must generally enforce. Richardson v. Coverall N. Am.,
811 F. App'x 100, 103–04 (3d Cir. 2020).
      Despite the delegation clause here, United’s arguments are not for an
arbitrator to decide, as United acknowledges.6 Because the Medical Groups are
not signatories to the in-network agreements, the threshold issue is whether
the Groups are bound by any agreement with the United defendants at all.
“Arguments that an agreement to arbitrate was never formed . . . are to be
heard by the court even where a delegation clause exists.” Edwards v.
Doordash, Inc., 888 F.3d 738, 744 (5th Cir. 2018); see also, e.g., Doctor’s
Assocs., Inc. v. Alemayehu, 934 F.3d 245, 251 (2d Cir. 2019) (“[P]arties may not
delegate to the arbitrator the fundamental question of whether they formed the
agreement to arbitrate in the first place.”); Sicily by Car S.p.A. v. Hertz Glob.
Holdings, Inc., Civ. No. 14-6113, 2015 WL 2403129, at *3 (D.N.J. May 20,
2015) (equitable estoppel arguments, which go to whether a valid agreement
exists, must be decided by the court); GNH Grp., Inc. v. Guggenheim Holdings,
LLC, No. 19-1932, 2020 WL 4287358, at *5 (D. Del. July 27, 2020) (same).
Accordingly, it is for the court, not the arbitrator, to rule on the issue of
arbitrability as between United and the Groups.


6     United expressly disavows reliance on the delegation clause and argues that I
should decide its arguments. (Reply at 6.)


                                          7
             Issue Preclusion
      United argues that my order in Salerno I binds the Medical Groups to
arbitrate their claims. (Mot. at 10.) Here, United relies on the doctrine of issue
preclusion, which prevents relitigation of an issue of fact or law decided in a
prior case.7 “The idea [behind issue preclusion] is straightforward: Once a court
has decided an issue, it is forever settled as between the parties . . . .” B & B
Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 147 (2015) (quotation
marks and citation omitted). In particular, once a court has decided the
arbitrability of a claim, subsequent courts will be bound by that decision if the
requisites of issue preclusion are met. E.g., Haber v. Biomet, Inc., 578 F.3d 553,
557 (7th Cir. 2009). Issue preclusion applies when “(1) the issue sought to be
precluded is the same as that involved in the prior action; (2) that issue was
actually litigated; (3) it was determined by a final and valid judgment; and (4)
the determination was essential to the prior judgment.” U.S. ex rel. Doe v. Heart
Sol., PC, 923 F.3d 308, 316 (3d Cir. 2019) (citation omitted). United has failed
to demonstrate that the first three elements are met.
      On the first element, United posits that the issues common to Salerno I
and this case are (a) whether the Medical Groups must arbitrate their claims
against United defendants and (b) whether an arbitrator decides arbitrability.
(Mot. at 10.) But the issue was not so refined in Salerno I. Rather, the issue
there was simply whether the in-network agreements—to which the Groups are
not parties—required an arbitrator to decide arbitrability. No one nailed down
whether the Groups were bound by the arbitration clause. Instead, arbitration
generally posed an “initial hurdle” because the thrust of the claims derived



7       United briefly argues that the Salerno I order binds the Medical Groups as the
law of the case. (Mot. at 11.) The doctrine of law of the case prevents relitigation of
issues in the same case, while issue preclusion applies in a later case. United States v.
Reyes-Romero, 959 F.3d 80, 93 (3d Cir. 2020). This case is a subsequent action, not a
later proceeding within Salerno I, because it was initiated by a different complaint with
(albeit slightly) different parties and claims. See Fed. R. Civ. P. 3 (“A civil action is
commenced by filing a complaint . . . .”). Issue preclusion is the correct lens here.


                                           8
from alleged breaches of in-network agreements which contained arbitration
clauses. (See Salerno I, DE 21 at 4:5–6.) That was enough to warrant initially
sending the parties to arbitration to work out arbitrability. But United
stretches the Order too far to say that the Court finally decided the complex
sub-issue of which parties precisely—including non-signatories—were bound to
arbitrate.
      Determining whether issues in two litigations are the same is “[o]ne of
the most difficult problems” in issue preclusion. Restatement (Second) of
Judgments § 27 cmt. c (Am. Law Inst. 1982). But one guidepost, at least, is
whether “the same general legal rules govern both cases and that the facts of
both cases are indistinguishable as measured by those rules.” Suppan v.
Dadonna, 203 F.3d 228, 233 (3d Cir. 2000) (citation omitted). The same legal
rules and facts necessary to compel the Medical Groups to arbitrate were not
truly at issue in Salerno I. Binding non-signatories to arbitration agreements
constitutes its own subspecies of arbitration law. (See Section II.B.3, infra.)
None of the applicable doctrines were raised or discussed, let alone applied, in
Salerno I. Nor were facts elicited specific to the Groups. Accordingly, there is no
identity of issues.
      For similar reasons, United has not shown that the second element is
met. An issue is “actually litigated” when it is “properly raised, by the pleadings
or otherwise,” “submitted for determination,” and “is determined.” ITT Corp. v.
Intelnet Int’l, 366 F.3d 205, 211 n.10 (3d Cir. 2004) (citation omitted). In
Salerno I, neither the parties’ briefs nor their oral arguments made any attempt
to distinguish between the Medical Groups and the providers for arbitration
purposes. (Salerno I, DE 4 at 4–5, DE 1-1 at 1.) The parties did not raise or
poise for decision the legal issues necessary to compel a non-signatory to
arbitrate. Again, Salerno I moved quickly; it involved diverse parties; and the
arbitration issue arising from the key agreements was enough to temporarily
divert the case, which the parties never resumed. All that is to say that specific
sub-issues affecting individual parties could not be and were not litigated.



                                         9
      Finally, the Salerno I order was not a final judgment. Although “[t]here is
no bright-line rule regarding what constitutes a ‘final judgment’ for issue
preclusion,” finality can mean “that the litigation of a particular issue has
reached such a stage that a court sees no really good reason for permitting it to
be litigated again.” Free Speech Coal., Inc. v. Att’y Gen. of U.S., 677 F.3d 519,
541 (3d Cir. 2012) (quotation marks and citation omitted). I consider “whether
the parties were fully heard, whether a reasoned opinion was filed, and whether
that decision could have been, or actually was, appealed.” Id. (quotation marks
and citation omitted). None of those factors favor United: (1) the issue of the
Medical Groups’ particular obligation to arbitrate was never heard, (2) I never
addressed that issue in an opinion, and (3) a stay of litigation without prejudice
is not, for example, final in the sense of being appealable. See 9 U.S.C.
§ 16(b)(1) (stay of action pending arbitration is not appealable); Def. Distrib. v.
Att’y Gen. of N.J., 972 F.3d 193, 198–99 (3d Cir. 2020) (orders staying a case
without prejudice, even with a pending motion for injunctive relief, are
generally not appealable). Thus, there was no final judgment.
      Because United has not satisfied several elements of issue preclusion, I
decline to find that the Medical Groups are bound by Salerno I to arbitrate.
             Equitable Estoppel
      I must review whether United can compel arbitration of the claims
against UHIC and Riverside based on the arbitration agreements themselves,
via equitable estoppel.
      “The Federal Arbitration Act requires courts to enforce covered
arbitration agreements . . . .” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412
(2019) (citing 9 U.S.C. § 2). “Before compelling a party to arbitrate under the
FAA, we must consider . . . ‘whether the parties have a valid arbitration
agreement.’” Bacon v. Avis Budget Grp., 959 F.3d 590, 599 (3d Cir. 2020)
(quoting Lamps Plus, 139 S. Ct. at 1416). Ordinarily, only signatories to a
contract with an arbitration clause have a valid arbitration agreement. See
Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014). But a non-



                                         10
signatory “may be equitably bound to arbitrate under traditional principles of
contract and agency law.” Id. (quotation marks and citation omitted). For such
principles, we look to state law. Id. Here, the parties agree that New Jersey law
applies. (Mot. at 11–15; Opp. at 22–28; see also Agreement at 6 (provider
agreement stating that “Federal law and the applicable law of the jurisdiction
where you provide health care services govern our agreement.”).)
      United invokes the New Jersey state-law doctrine of equitable estoppel to
compel arbitration. New Jersey recognizes that “equitable estoppel may be used
in certain circumstances as a basis to compel arbitration,” but “its use has
limited applicability.” Hirsch v. Amper Fin. Servs., LLC, 71 A.3d 849, 859 (N.J.
2013). Equitable estoppel is “the effect of the voluntary conduct of a party
whereby he is absolutely precluded, both at law and in equity, from asserting
rights which might perhaps have otherwise existed . . . as against another
person, who has in good faith relied upon such conduct, and has been led
thereby to change his position for the worse.” Id. at 857. The key factor is
whether “a party detrimentally rel[ied] on another party’s conduct” as “[t]he
doctrine is designed to prevent a party’s disavowal of previous conduct if such
repudiation would not be responsive to the demands of justice and good
conscience.” Id. at 860 (citation omitted); see also Crystal Point Condo. Ass’n,
Inc. v. Kinsale Ins. Co., 247 A.3d 405, 414–15 (N.J. Super. Ct. App. Div. 2021)
(declining to compel arbitration when there was no assertion of detrimental
reliance); Joaquin v. DIRECTV Grp. Holdings, Inc., Civ. No. 15-8194, 2016 WL
4547150, at *5 (D.N.J. Aug. 30, 2016) (same).
      I address how this standard applies, first as to UHIC and then as to
Riverside.
             a. UHIC
      Equitable estoppel precludes the Medical Groups from resisting
arbitration of claims against UHIC. The Groups engaged in conduct whereby
UHIC expected that the disputes between them would be resolved in
arbitration. Although the Groups, along with the providers, resisted arbitration



                                        11
in Salerno I, they never raised the issue that they could not be compelled to
arbitrate as non-signatories. Rather, they, and United in response, treated the
arbitration issue as unitary—i.e., their arguments applied in blanket fashion to
all the Salerno I plaintiffs. All parties proceeded accordingly. The Groups were
then given an opportunity to arbitrate and chose not to do so, letting certain
providers take the lead. They now seek to use the arbitration award netted by
the providers as the basis for a bank-shot litigation to establish that UHIC
acted unlawfully. (See Compl. ¶ 111.) Yet UHIC had every reason to think that
its disputes with the Groups and their providers were disposed of by the
arbitration. “Equitable estoppel seeks to prevent this kind of gamesmanship.”
Torlay v. Nelligan, Civ. No. 19-6589, 2019 WL 4509326, at *4 (D.N.J. Sept. 18,
2019).
      From another angle, a party cannot, with one hand, rely on a contract as
the basis for its claims, and with another, repudiate that contract’s arbitration
clause. E.g., Facta Health, Inc. v. Pharmadent, LLC, Civ. No. No. 20-9631, 2020
WL 5957619, at *3 (D.N.J. Oct. 8, 2020); Neal v. Asta Funding, Inc., Civ. No.
13-6981, 2016 WL 3566960, at *18 (D.N.J. June 30, 2016); see Hirsch, 71 A.3d
at 860 (equitable estoppel “prevent[s] a party’s disavowal of previous conduct if
such repudiation would not be responsive to the demands of justice and good
conscience” (citation omitted)); accord E.I. DuPont de Nemours & Co. v. Rhone
Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187, 199–200 (3d Cir.
2001) (collecting cases from various jurisdictions). By putting the in-network
agreements at issue here, the Medical Groups forced UHIC to litigate the
meaning of such agreements. Only if the Groups were conveying an intent, in
some way, to be subject to those agreements, could they justify compelling
UHIC, as signatory, to litigate their meaning in court rather than in arbitration.
Sicily by Car S.p.A., 2015 WL 2403129, at *5.
      Nor can the Medical Groups successfully contend that this suit is
entirely divorced from the in-network agreements. For example, they allege that
UHIC tortiously refused to deal with them by not renewing their providers’



                                       12
contracts. (Comp. ¶ 126.) Further, they allege that UHIC unfairly competed
against them by not renewing those contracts. (Id. ¶ 130.) Most of all, they
derive patients and payments by virtue of the agreements, and that is
presumably the source of any damages. (Id. ¶ 28.) The agreements are thus
“squarely at issue” here, and it matters not that the Groups use tort claims as
a Trojan horse. McLean v. HSBC Fin. Corp., Civ. No. 15-8974, 2016 WL
5796865, at *3 (D.N.J. Oct. 3, 2016). Because the Groups rely on the
agreements, and those agreements have an arbitration clause, the Groups are
equitably bound, for the sake of justice and consistency, to respect that clause.
            b. Riverside
      A harder question is whether I can compel arbitration of the claims
between the Medical Groups and Riverside. (See Opp. at 26–28.) Neither is a
signatory to the in-network agreements. I address (i) whether equitable
estoppel could nonetheless apply, (ii) United’s alternative argument that I can
interpret the in-network agreements to include Riverside as a signatory, and
(iii) how to dispose of the claims against Riverside.
              i.   Equitable Estoppel
      Equitable estoppel does not permit Riverside to compel arbitration here.
The Third Circuit has expressed skepticism that a non-signatory can compel
another non-signatory to submit to arbitration. See Invista S.A.R.L. v. Rhodia,
S.A., 625 F.3d 75, 85 (3d Cir. 2010) (“[Defendant] offers no authority for its
contention that a non-signatory to an arbitration agreement can compel
another non-signatory to arbitrate certain claims, and we have found none.”).
Other courts have rejected the notion entirely. E.g., Ocean M, Ltd. v. Dorr, Civ.
No. 18-24530, 2019 WL 2254832, at *7 (S.D. Fla. Feb. 15, 2019) (collecting
cases). Closer to home, there is no New Jersey precedent greenlighting such a
novel application of equitable estoppel. To the contrary, New Jersey courts
caution against requiring non-signatories to arbitrate. See Hirsch, 71 A.3d at
861–62 (“[W]hen parties have not expressly agreed to arbitrate their
disputes . . . careful scrutiny is necessary to determine whether arbitration is
nonetheless appropriate.”); Crystal Point, 247 A.3d at 414 (“The [Hirsch] Court

                                        13
cautioned against expanding the scope of the arbitration contract.”).8 All said,
then, the absence of precedent coupled with New Jersey courts’ general
reluctance to apply equitable estoppel add up to a holding that I will not
compel arbitration of claims as between two non-signatories.9
              ii.   Language of the Agreements
      United argues that I can compel arbitration of claims against Riverside
based on language of the in-network agreements that extends their scope to
include “affiliates.” (Reply at 8.)
      Those agreements generally provide that “[UHIC] is entering into this
agreement with you [the provider]. It is doing so on behalf of itself, AmeriChoice
of New Jersey, Inc., and its other affiliates for certain products and services we
offer our customers, all of which we describe in the attached Appendix 2.”
(Agreement at 2 (emphasis added).) Appendix 2 describes “benefit contracts” it
provides to customers, i.e., contracts that offer health-insurance coverage to
participants in certain government programs. (Id. at 9.) The arbitration clause
then uses the terms “we” and “us” to describe the UHIC entities’ obligation to
arbitrate. (Id. at 5.) Finally, the signature page contains a space for “[UHIC], on
behalf of itself, AmeriChoice of New Jersey, Inc. and its other affiliates.” (Id. at
7.) In United’s view, “affiliates,” as used throughout the in-network agreement,
includes Riverside, so Riverside is a signatory that can compel arbitration.10




8      Relatedly, the New Jersey Supreme Court has rejected the notion that parties
and claims can be sent to arbitration simply because they are so intertwined with a
signatory to an arbitration agreement. Hirsch, 71 A.3d 861.
9      Even I tried to apply equitable estoppel, the standard would not be satisfied as
to Riverside. Riverside was not involved in the arbitration (see Compl., Ex. C), so my
reasoning in the previous section does not apply. In other words, Riverside did not
detrimentally rely on any of the Medical Groups’ and providers’ arbitration conduct
because it was not involved. As such, equitable estoppel is inapt.
10    United provided six sample provider agreements. (DE 19.) Five of them use this
same “affiliates” language. One, however, does not include a reference to affiliates. (See
DE 19-6 at 2 (“AmeriChoice of New Jersey, Inc. (“AmeriChoice”) is entering into this
agreement with you for certain products and services we offer our customers . . . .”).)

                                           14
      This is a question of whether the in-network agreements evince a valid
agreement to arbitrate between Riverside and providers. For that pump-
priming question—whether there is an agreement to arbitrate at all—I apply
“ordinary state-law principles that govern the formation of contracts, not . . . a
presumption in favor of arbitration.” Century Indem. Co. v. Certain Underwriters
at Lloyd’s, London, 584 F.3d 513, 526 (3d Cir. 2009) (quotation marks and
citation omitted). Under New Jersey precedent, I consider “the intent of the
parties, the express terms of the contract, surrounding circumstances and the
underlying purpose of the contract.” Barila v. Bd. of Educ. of Cliffside Park, 230
A.3d 243, 255 (N.J. 2020) (citation omitted). Most of all, I apply the contract’s
plain language, id., taking care “to read the document as a whole in a fair and
common sense manner” and avoid interpretations that would “render . . . terms
meaningless,” Hardy ex. rel. Dowdell v. Abdul-Matin, 965 A.2d 1165, 1169–70
(N.J. 2009).
      United’s interpretation fails for two reasons.
      First, United ignores the language that immediately follows “affiliates”:
“for certain products and services we offer our customers, all of which we
describe in the attached Appendix 2.” (DE 15-3 at 2.) Appendix 2 describes
benefit contracts, i.e., agreements to provide some form of health insurance. As
such, the plain language of the contract indicates that it encompasses not any
and all entities affiliated with United, but United affiliates who provide health
insurance benefits. Riverside is a medical group/practice, not a provider of
health insurance. (See Compl. ¶ 6.) Riverside, then, is not the kind of affiliate
to which the contract refers. That interpretation makes sense and comports
with the purpose of the contract. The in-network agreements are intended to be
agreements between providers and UHIC, mainly about providing healthcare to
UHIC insureds. It would not make sense for a competing provider to be deemed
a party to that contract.


Thus, United’s “affiliate” argument, even if persuasive, would not necessarily apply to
all provider agreements.


                                          15
      Second, even if I ignored the “for certain products” language, I could not
find Riverside to be an affiliate of UHIC on this record. Riverside is a limited
liability company that, to simplify, is three layers removed from Optum, Inc.
(Nielsen Decl. ¶ 9.) UnitedHealth Group—not UHIC—owns Optum. (Id. ¶ 7.)
“Affiliate” usually means “[a] corporation that is related to another corporation
by shareholdings or other means of control; a subsidiary, parent, or sibling
corporation.” Affiliate, Black’s Law Dictionary (11th ed. 2019). I can discern no
direct—or even indirect—holdings or indicia of control by UHIC over Riverside.
As a result, I cannot say that Riverside comes within the ordinary
understanding of affiliate such that I could compel arbitration.
      In sum, I cannot construe the in-network agreements to encompass
Riverside as a signatory. Thus, United’s alternative theory for compelling
arbitration of the claims against Riverside must be rejected. See EEOC v. Waffle
House, Inc., 534 U.S. 279, 289 (2002) (“[N]othing in the [FAA] authorizes a
court to compel arbitration of any issues, or by any parties, that are not
already covered in the agreement” (emphasis added)).
             iii.   Disposition
      The question then becomes what to do about the claims against
Riverside. To take stock of where we are, the claims against UHIC are
arbitrable based on equitable estoppel. I must compel their arbitration.
Edmondson v. Lilliston Ford, Inc., 593 F. App’x 108, 111 (3d Cir. 2014) (per
curiam) (citations omitted). There is, however, no arbitration agreement
between the Medical Groups and Riverside to enforce, so I must not send those
claims to arbitration.
      In such a situation, I may compel arbitration of the claims against UHIC
and, in my discretion, stay the remaining claims against Riverside. Moses H.
Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 20 & n.23 (1983);
Mendez v. Puerto Rican Int’l Cos., 553 F.3d 709, 712 (3d Cir. 2009). Although
Riverside is not entitled to a stay as of right, Mendez, 553 F.3d at 712, a stay is
appropriate when issues in this litigation and the arbitration would overlap,
Neal v. Asta Funding, Inc., Civ. No. 13-6981, 2014 WL 131770, at *4 (D.N.J.

                                        16
Jan. 6, 2014). Overlap would occur here because the Complaint alleges that
UHIC’s actions were part of a conspiratorial effort to move patients to Riverside.
(Compl. ¶¶ 85–92.) In other words, Riverside has no potential liability
independent of that of UHIC. “[I]t would be inadvisable to have these
intertwined claims proceed simultaneously in court and in arbitration,” so I will
stay the claims against Riverside pending the arbitration of claims against
UHIC. Neal, 2014 WL 131770, at *5. Accordingly, I do not take up the motion
to dismiss for failure to state a claim.
III.   CONCLUSION
       For the reasons set forth above, the motion to dismiss for lack of
personal jurisdiction is granted as to defendants UnitedHealth Group,
UnitedHealthcare Community Plan, Optum, and Optum Care. The motion to
compel arbitration is granted as to UHIC and denied as to Riverside. The
remaining claims against Riverside are stayed pending the arbitration outcome
of arbitration. The motion to dismiss is administratively terminated, subject to
renewal if and as appropriate.
       A separate order will issue.
Dated: June 8, 2021


                                                /s/ Kevin McNulty
                                                ___________________________________
                                                Hon. Kevin McNulty
                                                United States District Judge




                                           17
